Case 6:18-cv-00594-TH-KNM Document 63 Filed 08/31/20 Page 1 of 1 PageID #: 286



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

 KENNETH WAYNE ALEXANDER                          §

 v.                                               §      CIVIL ACTION NO. 6:18cv594

 SMITH COUNTY SHERIFF’S                           §
 OFFICE, ET AL.

                                     ORDER OF DISMISSAL


        The above-styled and numbered civil action was heretofore referred to United States

 Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge,

 which contains proposed findings of fact and recommendations for the disposition of such action,
 has been presented for consideration, and no objections thereto having been timely filed, the Court

 is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts
 same as the findings and conclusions of the court. It is accordingly

        ORDERED that the motion for summary judgment filed by the Defendants Dr. White and

 Nurse Alejo (docket no. 59) is GRANTED and the claims against these Defendants are

 DISMISSED WITH PREJUDICE. Because this motion inures to the benefit of the Defendant

 Nurse Malia, the claims against her are DISMISSED WITH PREJUDICE. These are the last

 remaining Defendants in the case, and a final judgment will therefore be entered. All motions not

 previously ruled on are DENIED.

        SIGNED this the 31 day of August, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge

                                                  1
